Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Hurles on 7 September 2021.

The application has been amended as follows: 
Claims 1-13 have been cancelled.
In claim 18, line 4, “direction, and the protrusion part” has been changed to --direction, the first and second bracket parts each have a fitting hole, and the protrusion part--.
In claim 18, lines 4-5, “the at least one fitting hole of the first bracket part” has been changed to --the fitting hole of the first bracket part--.
In claim 18, lines 5-6, “the at least one fitting hole of the second bracket part” has been changed to --the fitting hole of the second bracket part--.

Allowable Subject Matter
Claims 14-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious in combination with the other limitations recited:
with regard to claim 14 and 20, the second fixing part having a protrusion part protruding from the air-conditioning case, the holder having a bracket part having a fitting hole, and the first fixing part including an elastic support part; and
with regard to claim 19, the left and right cable fixing parts each including a pair of cable insertion parts arranged above the first fixing parts of the left and right cable fixing parts, wherein the cables of the left and right cable connecting devices are fixed by the left and right cable fixing parts such that torsional power of the cables provide assistance to fixing the cable connecting devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753